         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                         United States District Court
                                                 Southern District of Georgia
                  UNITED STATES OF AMERICA ex. rel., JOLIE
                  JOHNSON and DEBBIE HELMLY, and THE STATE OF
                  GEORGIA

                  Plaintiffs-Realtors,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV416-290

                  BETHANY HOSPICE AND PALLIATIVE CARE, LLC,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with this Court's Order dated March 31, 2020 GRANTING Defendant Bethany

                     Hospice and Palliative Care, LLC's Motion to Dismiss, the claims against Bethany Hospice and

                     Palliative Care, LLC are dismissed with Prejudice. This case stands closed.




            March 31, 2020                                                      Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
